SO ORDERED.

DONE and SIGNED May 21, 2021.




                                    ________________________________________
                                    JOHN S. HODGE
                                    UNITED STATES BANKRUPTCY JUDGE



                   UNITED STATES BANKRUPTCY COURT
                    WESTERN DISTRICT OF LOUISIANA
                           MONROE DIVISION

IN RE:                                 §                  Case Number: 19-30753
                                       §
John Richard Skipper                   §                  Chapter 7
Kristie H. Skipper                     §
 Debtors                               §
______________________________________ §
Mark K. Sutton, Trustee                §
       Plaintiff                       §                  Adversary Proceeding
                                       §
vs.                                    §                  Case No. 21AP-03002
                                       §
John Richard Skipper, et al            §
       Defendants                      §

                      Order Denying Motion to Dismiss

      For the reasons stated in the Memorandum Ruling,

      IT IS ORDERED that the motion to dismiss filed as docket no. 9 is hereby

DENIED.

                                      ###




  21-03002 - #18 File 05/21/21 Enter 05/21/21 14:19:39 Main Document Pg 1 of 1
